Citation Nr: 0529744	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a claimed left foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active service from March 1962 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the RO, which 
denied entitlement to service connection for a left foot 
disability.

In July 2004, the Board remanded this case to the RO for 
further development of the evidence.


FINDING OF FACT

The veteran has no objectively demonstrated left foot 
disability.


CONCLUSION OF LAW

The veteran does not have a disability of the left foot due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5107, (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
June 1998 to September 2004; VA medical examination reports 
dated in May 2003 and January 2005; private treatment 
records; and lay statements received in April 1999.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the veteran.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  

In the instant case, the service medical records do reflect 
left foot injuries in service.  Subsequent in-service X-ray 
evidence, however, revealed no abnormalities of the left 
foot.  

Additionally, post-service radiologic evidence has 
consistently failed to show a left foot disability.  

On May 2003 VA orthopedic examination, the veteran complained 
of various left foot symptomatology to include pain and 
intermittent swelling.  The diagnosis was chronic left foot 
pain with intermittent swelling of the dorsum of the left 
foot.  The examiner noted that the veteran's left foot was 
evaluated by VA orthopedists, neurologists, and podiatrists 
all of whom failed to render a definitive left foot 
diagnosis.  The symptoms presented on examination, according 
to the examiner, were suggestive of an inflammatory arthritis 
such as gout.  Subsequent medical evidence indicated the 
veteran does not have gout.

The examiner opined that it was highly unlikely that the 
veteran's left foot condition was in any way related to an 
injury in service.  The examiner explained that the veteran 
was returned to duty after injuring his foot and served for 
several years after injuring his foot without incident.  
Moreover, the examiner observed that no left foot disability 
was noted on discharge.  The veteran's in-service left foot 
injury, moreover, was not of the type that would yield 
adverse residuals.  Finally, the examiner remarked that after 
service, the veteran did not voice complaints comprehending 
the left foot until 1998, over three decades after discharge.

In January 2005, the veteran was again afforded a VA 
orthopedic examination.  Once more, radiologic tests revealed 
normal results.  There was no X-ray evidence of arthritis or 
other malignancy, and the left foot appeared normal.  The 
examiner opined that the veteran's complaints of left foot 
pain were of unknown etiology without objective findings.  
Again, the VA examiner emphasized that orthopedic, 
neurologic, and podiatric examinations of the left foot 
yielded no definitive left foot diagnosis.  

The examiner opined that the claimed left foot disability was 
not in any way related to an incident in service.  The 
veteran did not suffer a left foot fracture in service and 
returned to duty without complaint for several years after 
the injury.  His left foot was fully functional for many 
decades after service.  The examiner could find no 
explanation for the veteran's left foot complaints.

As apparent from the foregoing evidence, the veteran suffers 
from no left foot diagnosis.  A present chronic disability is 
a prerequisite for the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  Thus, 
because the veteran does not suffer, as he alleges, from a 
left foot disability, service connection for such is denied.  
Id.

The Board recognizes the veteran's complaints of left foot 
pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The veteran has submitted an opinion of T.R. Sharpe, M.D., 
who in February 2002 indicated that the veteran's left foot 
complaints were related to an injury in service.  The 
veteran's left foot complaints, according to Dr. Sharpe, 
consisted of pain.  As stated above, pain alone without an 
underlying diagnosis will not support a grant of service 
connection.  Id.; 38 C.F.R. § 3.303.  In any event, Dr. 
Sharpe did not provide a rationale for his conclusion as 
opposed to the VA examiners who did.  Thus, his opinion, in 
the Board's view, is less persuasive than those of the VA 
examiners.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

Finally, the Board is cognizant of the veteran's assertion 
and of lay statements asserting the presence of a left foot 
disability.  The veteran and the providers of the lay 
statements, however, are not shown to be competent to provide 
medical opinions upon which the Board may rely.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In sum, the evidence herein is not in relative equipoise, in 
which case the veteran would prevail.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  Rather, the competent 
medical evidence weighs against the veteran's claim.  As 
detailed above, the VA examiners failed to find an objective 
left foot disability, and the veteran's private physician 
found only pain, which is not a disability for which service 
connection can be granted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Id.; Ortiz, 274 F.3d at 
1365.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist veterans.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2003, July 2003, August 
2004, and January 2005.  Those letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the September 2003 
supplemental statement of the case.  

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  Indeed, in August 2004, he stated in writing that he 
had no further evidence to submit.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (in 
this case, the RO) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in 1999.  However, the 
veteran still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and additional supplemental 
statements of the case was provided to the veteran.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether he suffers from a left foot disability 
that is related to service.  Since that is the only claimed 
condition, VA's duty to assist by obtaining a medical opinion 
extends only to this claim.  Further examination or opinion 
is not needed on the foot claim because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
condition actually exists.  This is discussed in more detail 
above.  The Board notes that the 2005 VA examiner indicated 
perhaps an EMG would be helpful, but then went on to state 
that this test was not being ordered because any diagnosis 
shown would be "totally unrelated" to the veteran's 
military service.  Since further medical evaluation would not 
provide the evidence needed to substantiate the claim, it is 
pointless to schedule such.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


